Exhibit 10.2
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is entered into as of November 1,
2014, by and between Community Bank (the “Bank”) and Kevin D. Lemley
(“Executive”), and shall take effect as of the Effective Date (as defined below
in Section 18).  Any reference to the “Company” means CB Financial Services,
Inc., the stock holding company of the Bank.
 
WHEREAS, Executive is presently the Senior Vice President of Finance of the
Bank; and is a party to an employment agreement with the Bank, effective April
18, 2012 (the “Prior Agreement”); and
 
WHEREAS, the Company and FedFirst Financial Corporation (“FedFirst”) have
entered into an Agreement and Plan of Merger dated April 14, 2014 (the “Merger
Agreement”), pursuant to which: (i) FedFirst shall merge with and into the
Company; and (ii) First Federal Savings Bank, the wholly-owned subsidiary of
FedFirst, shall merge with and into the Bank (collectively the “Merger”); and
 
WHEREAS, in connection with the Merger, the parties desire to enter into this
Agreement in order to induce Executive to continue his employment with the Bank,
and to provide further incentive for Executive to achieve the financial and
performance objectives of the Bank; and
 
WHEREAS, the Bank desires to set forth the rights and responsibilities of
Executive and the compensation payable to Executive, as modified from time to
time, after the Merger; and
 
WHEREAS, this Agreement shall take effect, and supersede and replace the Prior
Agreement, as of the Effective Date (as defined below in Section 18).
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
 
1. POSITION AND RESPONSIBILITIES
 
During the term of this Agreement, Executive agrees to serve as Senior Vice
President of Finance of the Bank (the “Executive Position”), and will perform
the duties and will have all powers associated with such position as set forth
in any job description provided to Executive by the Bank, and as may be set
forth in the bylaws of the Bank.  During the period provided in this Agreement,
Executive also agrees to serve, if elected, as an officer of any subsidiary or
affiliate of the Bank and in such capacity carry out such duties and
responsibilities reasonably appropriate to that office.
 
2. TERM AND DUTIES
 
(a)           Term and Annual Renewal.  The initial term of this Agreement and
the period of Executive’s employment hereunder will begin as of the Effective
Date (as defined in Section 18 below) and will continue for 36 full calendar
months after each “Anniversary Date,” which shall be May 1st of each year.
Commencing on the first Anniversary Date following the Effective Date and
continuing on each Anniversary Date thereafter, this Agreement will renew for an
additional year such that the remaining term will be 36 months; provided,
however, that in order for this Agreement to renew, the disinterested members of
the Board of Directors of the Bank (the “Board”) must take the following actions
within the time frames set forth below prior to each Anniversary Date:  (i)
conduct a comprehensive performance evaluation and review of Executive for
purposes of determining whether to extend this Agreement; and (ii) affirmatively
approve the renewal of this Agreement and include such decision in the minutes
of the Board’s meeting.  If the disinterested members of the Board decide not to
renew this Agreement, then the Board will provide Executive with a written
notice of non-renewal (“Non-Renewal Notice”) no later than five business days
after such action is taken, in which event this Agreement will terminate 24
months from the Anniversary Date. The failure of the disinterested members of
the Board to take the actions set forth herein before any Anniversary Date will
result in the automatic non-renewal of this Agreement, even if the Board fails
to affirmatively issue the Non-Renewal Notice to Executive.  If the Board fails
to inform Executive of its determination regarding the renewal or non-renewal of
this Agreement, the Executive may request that the Board provide Executive with
the reason(s) for its action (or non-action), and the Board will respond to
Executive within 30 days of the receipt of such request.  Reference herein to
the term of this Agreement will refer to both such initial term and such
extended terms.


 
 

--------------------------------------------------------------------------------

 
(b)           Change in Control.  Notwithstanding the foregoing, in the event
that the Bank or the Company has entered into an agreement to effect a
transaction that would be considered a Change in Control as defined under
Section 5 hereof, then the term of this Agreement will be extended automatically
for 36 months following the date on which the Change in Control occurs.


(c)           Membership on Other Boards or Organizations.  During the period of
his employment hereunder, except for periods of absence occasioned by illness,
reasonable vacation periods, and reasonable leaves of absence, Executive will
devote all of his business time, attention, skill and efforts to the faithful
performance of his duties under this Agreement, including activities and duties
related to the Executive Position.  Notwithstanding the preceding sentence,
subject to the approval of the Board, Executive may serve as a member of the
board of directors of business, community and charitable organizations, provided
that in each case such service does not materially interfere with the
performance of his duties under this Agreement, adversely affect the reputation
of the Bank or any other affiliates of the Bank, or present any conflict of
interest.


(d)           Continued Employment Following Expiration of Term.  Nothing in
this Agreement mandates or prohibits a continuation of Executive’s employment
following the expiration of the term of this Agreement, upon the terms and
conditions as the Bank and Executive may mutually agree.


3. COMPENSATION, BENEFITS AND REIMBURSEMENT
 
(a)           Base Salary.  In consideration of Executive’s performance of the
responsibilities and duties set forth in this Agreement, the Bank will provide
Executive the compensation specified in this Agreement.  The Bank will pay
Executive a salary of $148,838 per year (“Base Salary”). Such Base Salary will
be payable in accordance with the customary payroll practices of the
Bank. During the term of this Agreement, the Board may increase, but not
decrease (other than a decrease which is applicable to all senior officers of
the Bank and in a percentage not in excess of the percentage decrease for other
senior officers), Executive’s Base Salary as the Board deems appropriate.  Any
change in Base Salary will become the “Base Salary” for purposes of this
Agreement.


 
2

--------------------------------------------------------------------------------

 
(b)           Bonus.  Executive shall be entitled to participate in any bonus
plan or arrangements of the Bank in which the Executive is eligible to
participate.  Nothing paid to Executive under any such plan or arrangement will
be deemed to be in lieu of the other compensation to which Executive is entitled
under this Agreement.
 
(c)           Benefit Plans.  Executive will be entitled to participate in all
employee benefit plans, arrangements and perquisites offered to employees and
officers of the Bank.  Without limiting the generality of the foregoing
provisions of this Section 3(c), Executive also will be entitled to participate
in any employee benefit plans including but not limited to stock option and
restricted stock plans, retirement plans, pension plans, profit-sharing plans,
health-and-accident plans, or any other employee benefit plan or arrangement
made available by the Bank in the future to management employees, subject to and
on a basis consistent with the terms, conditions and overall administration of
such plans and arrangements.


(d)           Vacation.  Executive will be entitled to four (4) weeks of paid
vacation time each year during the term of this Agreement measured on a calendar
year basis, in accordance with the Bank’s customary practices, as well as sick
leave, holidays and other paid absences in accordance with the Bank’s policies
and procedures for officers.  Any unused paid time off during an annual period
will be treated in accordance with the Bank’s personnel policies as in effect
from time to time.


(e)           Expense Reimbursements.  The Bank will reimburse Executive for all
reasonable travel, entertainment and other reasonable expenses incurred by
Executive during the course of performing his obligations under this Agreement,
including, without limitation, use of a Bank-provided cellular telephone and
laptop computer, fees for memberships in such organizations as Executive and the
Board mutually agree are necessary and appropriate in connection with the
performance of his duties under this Agreement, upon substantiation of such
expenses in accordance with applicable policies and procedures of the Bank. With
regard to a Bank-provided cellular telephone, Executive shall be entitled to
reimbursement for all fixed monthly expenses associated with such service and
for reimbursement of all charges for business-related telephone calls, provided
such expenses are substantiated in accordance with applicable policies and
procedures of the Bank.  All reimbursements pursuant to this Section 3(e) shall
be paid promptly by the Bank and in any event no later than 30 days following
the date on which the expense was incurred.


(f)           Timing of Payments. To the extent not specifically set forth in
this Section 3, any compensation payable or provided under this Section 3 shall
be paid or provided no later than two and one-half (2.5) months after the
calendar year in which such compensation is no longer subject to a substantial
risk of forfeiture within the meaning of Treasury Regulation 1.409A-1(d).
 
 
3

--------------------------------------------------------------------------------

 
4.  
TERMINATION AND TERMINATION PAY  

 
Subject to Section 5 of this Agreement which governs the occurrence of a Change
in Control, Executive’s employment under this Agreement shall be terminated in
the following circumstances:
 
(a)           Death.  This Agreement shall terminate upon Executive’s death, in
which event Executive’s estate or beneficiary shall be entitled to receive the
compensation and vested benefits due Executive as of the date of Executive’s
death, and neither Executive, nor Executive’s estate or beneficiary shall have a
right to receive any compensation or benefits under this Agreement for any
period after the date of Executive’s death, other than compensation or benefits
that have already been earned or vested.
 
(b)           Disability.  This Agreement shall terminate in the event of
Executive’s “Disability” as determined by the Board in its sole
discretion.  “Disability” shall mean Executive: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death, or last for a
continuous period of not less than 12 months; (ii) by reason of any medically
determinable physical or mental impairment which can be expected to result in
death, or last for a continuous period of not less than 12 months, is receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Bank; or (iii) is determined
to be disabled by the Social Security Administration. In determining whether a
Disability exists, the Board’s decision shall be based on medical and other
information provided to the Board regarding Executive’s medical condition and
work performance. In the event of Executive’s termination due to Disability,
Executive will be entitled to disability benefits, if any, provided under a long
term disability plan sponsored by the Bank, if applicable.  However, Executive
shall not have a right to receive any compensation or benefits under this
Agreement for any period after the date of Executive’s Disability.
 
(c)           Termination for Cause.  The Board may immediately terminate
Executive’s employment at any time for “Cause.”  Executive shall have no right
to receive compensation or other benefits under this Agreement for any period
after termination for Cause, except for already vested benefits.  Termination
for “Cause” shall mean termination because of, in the good faith determination
of the Board, Executive’s:


(i)           material act of dishonesty or fraud in performing Executive’s
duties on behalf of the Bank;
 
(ii)          willful misconduct that in the judgment of the Board will likely
cause economic damage to the Bank or injury to the business reputation of the
Bank;
 
(iii)         incompetence (in determining incompetence, the acts or omissions
shall be measured against standards generally prevailing in the banking
industry);
 
(iv)         breach of fiduciary duty involving personal profit;
 
(v)          intentional failure to perform stated duties under this Agreement
after written notice thereof from the Board;
 
 
4

--------------------------------------------------------------------------------

 
(vi)         willful violation of any law, rule or regulation (other than
traffic violations or similar offenses which results only in a fine or other
non-custodial penalty) that reflect adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order; any violation of the policies and
procedures of the Bank as outlined in the Bank’s employee handbook, which would
result in termination of a Bank employee, as from time to time amended and
incorporated herein by reference, or
 
(vii)        material breach by Executive of any provision of this Agreement.
 
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to
Executive a notice of termination which shall include a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the
disinterested members of the Board, at a meeting of the Board called and held
for the purpose of finding that, in good faith opinion of the Board (after
reasonable notice to Executive and an opportunity for Executive to be heard
before the Board with counsel), that Executive was guilty of the conduct
described in any of the paragraphs (i) through (vii) above.
 
(d)           Voluntary Termination by Executive.  Executive may voluntarily
terminate employment during the term of this Agreement (other than “With Good
Reason” as defined below) upon at least 30 days prior written notice to the
Board.  Upon Executive’s voluntary termination, Executive shall have no right to
receive compensation or other benefits under this Agreement for any period after
termination, except for compensation or benefits that have already been earned
or vested.
 
(e)           Termination Without Cause or With Good Reason.
 
(i)  
The Board may immediately terminate Executive’s employment at any time for a
reason other than Cause (a termination “Without Cause”), and Executive may, by
written notice to the Board, terminate this Agreement at any time within 90 days
following an event constituting “Good Reason,” as defined below (a termination
“With Good Reason”); provided, however, that the Bank shall have 30 days to cure
the “Good Reason” condition, but the Bank may waive its right to cure.  Any
termination of Executive’s employment, other than termination for Cause, shall
have no effect on or prejudice the vested rights of Executive under the Bank’s
qualified or non-qualified retirement, pension, savings, thrift, profit-sharing
or bonus plans, group life, health (including hospitalization, medical and major
medical), dental, accident and long term disability insurance plans or other
employee benefit plans or programs, or compensation plans or programs in which
Executive was a participant.

 
(ii)  
In the event of termination as described under Section 4(e)(i) and subject to
the requirements of Section 4(e)(v), the Bank will continue to pay Executive his
Base Salary at the rate in effect at Executive’s date of termination for the
greater of: (i) 12 months or (ii) the remaining term of this Agreement.  Such
continued payments will commence on the Bank’s first payroll date immediately
following the 30th day after Executive’s date of termination and be payable in
accordance with the Bank’s regular payroll practices.

 
 
5

--------------------------------------------------------------------------------

 
(iii)  
In addition, the Bank will continue to provide to Executive life insurance
coverage and non-taxable medical and dental insurance coverage substantially
comparable (and on substantially the same terms and conditions) to the coverage
maintained by the Bank for Executive immediately prior to his termination under
the same cost-sharing arrangements that apply for active employees of the Bank
as of Executive’s date of termination.  Such continued coverage shall cease upon
the earlier of: (A) the completion of the remaining term of this Agreement or
(B) the date on which Executive becomes a full-time employee of another
employer, provided Executive is entitled to benefits with such other employer
that are substantially similar to the health and welfare benefits provided by
the Bank.  The period of continued health coverage required by Section 4980B(f)
of the Internal Revenue Code of 1986, as amended (the “Code”), shall run
concurrently with the coverage period provided herein.  If the Bank cannot
provide one or more of the benefits set forth in this paragraph because
Executive is no longer an employee, applicable rules and regulations prohibit
such benefits or the payment of such benefits in the manner contemplated, or it
would subject the Bank to penalties, then the Bank shall pay Executive a cash
lump sum payment reasonably estimated to be equal to the value of such benefits
or the value of the remaining benefits at the time of such determination. Such
cash payment will be made on the Bank’s first payroll date immediately following
the 30th day after the later of: (i) Executive’s date of termination; or (ii)
the effective date of the rules or regulations prohibiting such benefits or
subjecting the Bank to penalties.

 
(iv)  
“Good Reason” exists if, without Executive’s express written consent, any of the
following occurs:

 
(A)  
a material reduction in Executive’s Base Salary (other than pursuant to Section
3(a)) or benefits provided in this Agreement (other than a reduction or
elimination of Executive’s benefits under one or more benefit plans maintained
by the Bank as part of a good faith, overall reduction or elimination of such
plans or benefits applicable to all participants in a manner that does not
discriminate against Executive (except as such discrimination may be necessary
to comply with applicable law));

 
(B)  
a material reduction in Executive’s authority, duties or responsibilities from
the position and attributes associated with the Executive Position;

 
 
6

--------------------------------------------------------------------------------

 
(C)  
a material breach of this Agreement by the Bank.

 
(v)  
Notwithstanding the foregoing, Executive will not be entitled to any payments or
benefits under this Section 4(e) unless and until Executive executes a release
of all claims that Executive or any of Executive’s affiliates or beneficiaries
may have against the Bank, the Company or any affiliate, and their officers,
directors, successors and assigns, releasing said persons from any and all
claims, rights, demands, causes of action, suits, arbitrations or grievances
relating to the employment relationship, including claims under the Age
Discrimination in Employment Act (“ADEA”), but not including claims for benefits
under tax-qualified plans or other benefit plans in which Executive is vested,
claims for benefits required by applicable law or claims with respect to
obligations set forth in this Agreement that survive the termination of this
Agreement.  In order to comply with the requirements of Section 409A of the Code
and the ADEA, the release must be provided to Executive no later than the date
of his Separation from Service and Executive must execute the release within 21
days after the date of termination without subsequent revocation by Executive
within seven (7) days after execution of the release.

 
(f)           Effect on Status as a Director.  In the event of Executive’s
termination of employment under this Agreement for any reason, such termination
shall also constitute Executive’s resignation from the Board of Directors of the
Bank, as well as the Board of Directors of the Company and direct or indirect
subsidiary of the Bank or the Company, if applicable.
 
5.  
CHANGE IN CONTROL

 
(a)           Change in Control Defined.  For purposes of this Agreement, the
term “Change in Control” shall mean the occurrence of any of the following
events:
 
(i)  
Merger:  The Company or the Bank merges into or consolidates with another
entity, or merges another bank or corporation into the Bank or the Company, and
as a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

 
(ii)  
Acquisition of Significant Share Ownership:  There is filed, or is required to
be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s or the Bank’s voting securities; provided, however,
this clause (ii) shall not apply to beneficial ownership of the Company’s or the
Bank’s voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;

 
 
7

--------------------------------------------------------------------------------

 
(iii)  
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by the stockholders) by
a vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period or who is appointed to the Board as the result
of a directive, supervisory agreement or order issued by the primary federal
regulator of the Company or the Bank or by the Federal Deposit Insurance
Corporation (“FDIC”) shall be deemed to have also been a director at the
beginning of such period; or

 
(iv)  
Sale of Assets:  The Company or the Bank sells to a third party all or
substantially all of its assets.

 
Notwithstanding the foregoing, the Merger shall not be considered a “Change in
Control” for purposes of this Agreement.
 
(b)           Change in Control Benefits.  Upon the occurrence of Executive’s
termination of employment for any reason other than for Cause on or after the
effective time of a Change in Control, the Bank (or any successor) shall pay
Executive, or in the event of Executive’s subsequent death, Executive’s
beneficiary or estate, as severance pay, an amount equal to three (3) times his
highest annual rate of Base Salary earned by Executive during the calendar year
of Executive’s date of termination or either of the three (3) calendar years
immediately preceding Executive’s date of termination.  Such amount will be
payable to Executive in equal installments in accordance with the Bank’s (or any
successor’s) regular payroll practices for the greater of: (i) 12 months; or
(ii) the remaining term of this Agreement, and will commence on the Bank’s (or
successor’s) first payroll date immediately following the 30th day after
Executive’s date of termination.  In addition, the Bank will continue to provide
Executive with life insurance coverage and non-taxable medical and dental
insurance coverage substantially comparable to the coverage maintained by the
Bank for Executive immediately prior to his date of termination at no cost to
Executive.  Such continued coverage shall cease upon the earlier of: (i) the
date which is three (3) years after Executive’s date of termination or (ii) the
date on which Executive becomes a full-time employee of another employer,
provided Executive is entitled to benefits with such other employer that are
substantially similar to the health and welfare benefits provided by the
Bank.  If the Bank cannot provide one or more of the benefits set forth in this
paragraph because Executive is no longer an employee, applicable rules and
regulations prohibit such benefits or the payment of such benefits in the manner
contemplated, or it would subject the Bank to penalties, then the Bank shall pay
Executive a cash lump sum payment reasonably estimated to be equal to the value
of such benefits or the value of the remaining benefits at the time of such
determination. Such cash payment will be made on the Bank’s first payroll date
immediately following the 30th day after the later of: (i) Executive’s date of
termination; or (ii) the effective date of the rules or regulations prohibiting
such benefits or subjecting the Bank to penalties.
 
 
8

--------------------------------------------------------------------------------

 
6. COVENANTS OF EXECUTIVE
 
(a) Non-Solicitation/Non-Compete.  Executive hereby covenants and agrees that,
for a period of one (1) year following his termination of employment with the
Bank (other than a termination of employment following a Change in Control),
Executive shall not, without the written consent of the Bank, either directly or
indirectly:
 
(i)  
solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Bank, or any of its respective
subsidiaries or affiliates, to terminate his employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, any business whatsoever that competes with the business of the
Bank, or any of their direct or indirect subsidiaries or affiliates, that has
headquarters or offices within 25 miles of any location(s) in which the Bank has
business offices or has filed an application for regulatory approval to
establish an office (the “Restricted Territory”);

 
(ii)  
become an officer, employee, consultant, director, independent contractor,
agent, joint venturer, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity that competes with the business of the Bank or any of their direct
or indirect subsidiaries or affiliates, that: (i) has a headquarters within the
Restricted Territory or (ii) has one or more offices, but is not headquartered,
within the Restricted Territory, but in the latter case, only if Executive would
be employed, conduct business or have other responsibilities or duties within
the Restricted Territory; or

 
(iii)  
solicit, provide any information, advice or recommendation or take any other
action intended (or that a reasonable person acting in like circumstances would
expect) to have the effect of causing any customer of the Bank to terminate an
existing business or commercial relationship with the Bank.

 
(b) Confidentiality.  Executive recognizes and acknowledges that the knowledge
of the business activities, plans for business activities, and all other
proprietary information of the Bank, as it may exist from time to time, are
valuable, special and unique assets of the business of the Bank.  Executive will
not, during or after the term of his employment, disclose any knowledge of the
past, present, planned or considered business activities or any other similar
proprietary information of the Bank to any person, firm, corporation, or other
entity for any reason or purpose whatsoever unless expressly authorized by the
Board or required by law.  Notwithstanding the foregoing, Executive may disclose
any knowledge of banking, financial and/or economic principles, concepts or
ideas which are not solely and exclusively derived from the business plans and
activities of the Bank.  Further, Executive may disclose information regarding
the business activities of the Bank to any bank regulator having regulatory
jurisdiction over the activities of the Bank pursuant to a formal regulatory
request.  In the event of a breach or threatened breach by Executive of the
provisions of this Section, the Bank will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, the knowledge of the
past, present, planned or considered business activities of the Bank or any
other similar proprietary information, or from rendering any services to any
person, firm, corporation, or other entity to whom such knowledge, in whole or
in part, has been disclosed or is threatened to be disclosed.  Nothing herein
will be construed as prohibiting the Bank from pursuing any other remedies
available to the Bank for such breach or threatened breach, including the
recovery of damages from Executive.
 
 
9

--------------------------------------------------------------------------------

 
(c) Information/Cooperation.  Executive shall, upon reasonable notice, furnish
such information and assistance to the Bank as may be reasonably required by the
Bank, in connection with any litigation in which it or any of its subsidiaries
or affiliates is, or may become, a party; provided, however, that Executive
shall not be required to provide information or assistance with respect to any
litigation between Executive and the Bank or any other subsidiaries or
affiliates.
 
(d) Reliance.  Except as otherwise provided, all payments and benefits to
Executive under this Agreement shall be subject to Executive’s compliance with
this Section 6, to the extent applicable.  The parties hereto, recognizing that
irreparable injury will result to the Bank, its business and property in the
event of Executive’s breach of this Section 6, agree that, in the event of any
such breach by Executive, the Bank will be entitled, in addition to any other
remedies and damages available, to an injunction to restrain the violation
hereof by Executive and all persons acting for or with Executive. Executive
represents and admits that Executive’s experience and capabilities are such that
Executive can obtain employment in a business engaged in other lines of business
than the Bank, and that the enforcement of a remedy by way of injunction will
not prevent Executive from earning a livelihood.  Nothing herein will be
construed as prohibiting the Bank from pursuing any other remedies available to
them for such breach or threatened breach, including the recovery of damages
from Executive.
 
7. SOURCE OF PAYMENTS
 
All payments provided in this Agreement shall be timely paid by check or direct
deposit from the general funds of the Bank (or any successor of the Bank).
 
8. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS
 
This Agreement contains the entire understanding between the parties hereto and
supersedes the Prior Agreement as of the Effective Date, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind expressly provided elsewhere.
 
9. NO ATTACHMENT; BINDING ON SUCCESSORS
 
(a)           Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.
 
 
10

--------------------------------------------------------------------------------

 
(b)           The Bank shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank, expressly and
unconditionally to assume and agree to perform the Bank’s obligations under this
Agreement, in the same manner and to the same extent that the Bank would be
required to perform if no such succession or assignment had taken place.
 
10. MODIFICATION AND WAIVER
 
(a)           This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.
 
(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived  and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived.
 
11. REQUIRED PROVISIONS
 
Notwithstanding anything herein contained to the contrary, the following
provisions shall apply:
 
(a)           The Board may terminate Executive’s employment at any time, but
any termination by the Bank’s Board other than termination for Cause shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement.  Executive shall have no right to receive compensation or other
benefits for any period after his termination for Cause.
 
 (b)           Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Company, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.
 
(c)           Notwithstanding anything else in this Agreement to the contrary,
Executive’s employment shall not be deemed to have been terminated unless and
until Executive has a Separation from Service within the meaning of Section 409A
of the Code.  For purposes of this Agreement, a “Separation from Service” shall
have occurred if the Bank and Executive reasonably anticipate that either no
further services will be performed by Executive after the date of termination
(whether as an employee or as an independent contractor) or the level of further
services performed is less than 50 percent of the average level of bona fide
services in the 36 months immediately preceding the termination.  For all
purposes hereunder, the definition of Separation from Service shall be
interpreted consistent with Treasury Regulation
1.409A-1(h)(ii).  Notwithstanding the foregoing, this Section 11(c) is not
applicable in the event of Executive’s termination for Cause.
 
 
11

--------------------------------------------------------------------------------

 
(d)           Notwithstanding the foregoing, if Executive is a “specified
employee” (i.e., a “key employee” of a publicly traded company within the
meaning of Section 409A of the Code and the final regulations issued thereunder)
and any payment under this Agreement is triggered due to Executive’s Separation
from Service (other than due to Disability or death), then solely to the extent
necessary to avoid penalties under Section 409A of the Code, no payment shall be
made during the first six (6) months following Executive’s Separation from
Service.  Rather, any payment which would otherwise be paid to Executive during
such period shall be accumulated and paid to Executive in a lump sum on the
first day of the seventh month following such Separation from Service.  All
subsequent payments shall be paid in the manner specified in this Agreement.
 
(e)           Each payment pursuant to Sections 4 and 5 of this Agreement is
intended to constitute a “separate payment” for purposes of Treasury Regulation
1.409A-2(b)(ii).
 
12. SEVERABILITY
 
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
 
13. GOVERNING LAW
 
This Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
but only to the extent not superseded by federal law.
 
14. ARBITRATION
 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator mutually acceptable to the Bank and Executive, sitting in a
location selected by the Bank within 50 miles from the main office of the Bank,
in accordance with the rules of the American Arbitration Association’s National
Rules for the Resolution of Employment Disputes then in effect.  Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.
 
15. PAYMENT OF LEGAL FEES
 
To the extent that such payment(s) may be made without triggering penalty under
Section 409A of the Code, all reasonable legal fees paid or incurred by
Executive pursuant to any dispute relating to this Agreement shall be paid or
reimbursed by the Bank, provided that the dispute is resolved in Executive’s
favor, and such reimbursement shall occur no later than 60 days after the end of
the year in which the dispute is settled or resolved in Executive’s favor.
 
16. INDEMNIFICATION
 
The Bank shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) for the term of this Agreement and for
a period of six (6) years thereafter to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by him
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of his having been a director or officer of the Bank
or the Company or any subsidiary or affiliate of the Bank or the Company
(whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the cost of reasonable settlements (such settlements must be approved by the
Board or the board of directors of the Company, as appropriate); provided,
however, neither the Bank nor Company shall be required to indemnify or
reimburse Executive for legal expenses or liabilities incurred in connection
with an action, suit or proceeding arising from any illegal or fraudulent act
committed by Executive.
 
 
12

--------------------------------------------------------------------------------

 
17. NOTICE
 
For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:


To the Bank
Community Bank
90 West Chestnut Street, Suite 100
Washington, PA 15301
 
To Executive:
Most recent address on file with the Bank
   



18. EFFECTIVENESS AND TERMINATION OF PRIOR AGREEMENT


(a)           Effectiveness.  Notwithstanding anything to the contrary contained
herein, this Agreement shall be subject to the consummation of the Merger, and
shall become effective as of the Effective Time as defined in the Merger
Agreement (which for purposes of this Agreement shall be referred to as the
“Effective Date”).  In the event the Merger Agreement is terminated for any
reason, or in the event Executive is not an employee of the Bank as of the
Effective Date, this Agreement shall automatically terminate and become null and
void.
 
(b)           Termination of Prior Agreement.  The Prior Agreement shall remain
in full force and effect until the Effective Date.  Thereafter, on the Effective
Date, Executive and the Bank hereby agree that the Prior Agreement shall be
terminated without any further action of any of the parties thereto.  Executive
hereby acknowledges and agrees that Executive has no contractual rights to any
payments or benefits under the Prior Agreement as of the Effective Date.


[Signature Page to Follow]



 
13

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.



 
COMMUNITY BANK
         
By: /s/ Barron P. McCune, Jr. 
 
Name:  Barron P. McCune, Jr.
 
Title: President and Chief Executive Officer
                 
EXECUTIVE
         
/s/ Kevin D. Lemley
 
Kevin D. Lemley



 
 
 
14

--------------------------------------------------------------------------------

 